Citation Nr: 0430903	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  03-23 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  

2.  Entitlement to a higher evaluation for service-connected 
proliferative diabetic retinopathy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from June 1956 to September 
1970, with subsequent service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Philadelphia, Pennsylvania, which denied service 
connection for PTSD, and which granted service connection for 
proliferative diabetic retinopathy, evaluated as 10 percent 
disabling.  The veteran appealed the denial of service 
connection, as well as the issue of entitlement to a higher 
evaluation for proliferative diabetic retinopathy.  

In May 2004, the appellant was afforded a hearing before C. 
W. Symanski, who is the member of the Board rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).

The issue of entitlement to a higher evaluation for service-
connected proliferative diabetic retinopathy is addressed in 
the REMAND portion of the decision below.


FINDINGS OF FACT

1.  In an unappealed decision, dated in April 1990, the RO 
denied a claim of entitlement to service connection for PTSD.

2.  The evidence received since the RO's April 1990 decision 
which denied service connection for PTSD, which was not 
previously of record, and which is not cumulative of other 
evidence of record, bears directly and substantially upon the 
specific matter under consideration, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

3.  The veteran does not have PTSD that was caused or 
aggravated by his service.  


CONCLUSION OF LAW

1.  New and material evidence has been received since the 
RO's April 1990 decision which denied a claim of entitlement 
to service connection for PTSD; the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2003).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.304(f) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's August 2002 decision that the evidence 
did not show that the criteria for service connection for the 
claimed condition had been met.  The statement of the case 
contained the full text of 38 C.F.R. § 3.159.  In addition, 
in a letter, dated in August 2001, the RO notified the 
appellant that it would obtain all identified, relevant 
information.  The Board concludes that the discussions in the 
August 2001 letter, the RO's decision, and the statement of 
the case, adequately informed the appellant of the 
information and evidence needed to substantiate his claim, 
thereby meeting the notification requirements of the VCAA.  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding the content of the August 2001 letter, the Board 
notes that in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I) the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  The Court stated that this new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
in its stead.  For purposes of the Board's VCAA analysis of 
the issue on appeal, Pelegrini II did not alter Pelegrini I 
in any significant respect.  

In this case, in the August 2001 letter, the appellant was 
requested to identify all relevant treatment and to complete 
authorizations (VA Forms 21-4142) for all evidence that he 
desired VA to attempt to obtain.  He was further notified 
that he could submit this evidence on his own.  That same 
month, he was provided with a letter requesting additional 
details of his claimed stressors.  Additional evidence was 
subsequently associated with the claims file.  

The contents of the August 2001 letter fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to include the "fourth element."  See Pelegrini 
II, at 120 and VAOPGCPREC 7-2004 (June 24, 2004).  Therefore, 
the claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notice.

The Board also notes that the August 2001 letter was sent to 
the appellant prior to the RO's August 2002 decision that is 
the basis for this appeal.  See Pelegrini II.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Here, the RO 
satisfied its duty to assist the veteran by obtaining his 
available service, VA and non-VA medical records.  He has 
been afforded a VA examination, and the RO has attempted to 
verify the claimed stressors without success.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of this duty could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


II.  New and Material Evidence

A review of the claims file shows that the RO initially 
denied the veteran's claim of entitlement to service 
connection for a nervous disorder in January 1990.  There was 
no appeal, and the RO's decision became final.   See 
38 U.S.C.A. § 7105(c).  Although the issue was not framed to 
specifically mention PTSD, it appears that the RO's decision 
included consideration of evidence of PTSD.  However, and in 
any event, in April 1990, after additional evidence was 
received, the RO specifically denied a claim of entitlement 
to service connection for PTSD.  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.  

The veteran subsequently filed to reopen his claim, and in 
August 2002 the RO denied the claim.  The veteran has 
appealed.  

The Board notes that it appears that the RO's August 2002 
decision denied the claim on the merits.  Regardless of the 
determination reached by the RO, the Board must find that new 
and material evidence has been presented in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996).

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  For the purpose of this claim, new and 
material evidence is defined as follows: [E]vidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.

The definition of "new and material evidence" was revised, 
but the revision applies to claims for benefits received by 
VA on or after August 29, 2001.  66 Fed. Reg. 45620, 45629 
(August 29, 2001).  As the veteran's claim was received 
before that date, the new definition does not apply in this 
case.

The most recent and final denial of this claim was the RO's 
decision dated in April 1990.  Therefore, the Board must 
determine if new and material evidence has been submitted 
since the RO's April 1990 decision.  See 38 U.S.C.A. § 5108.  
When determining whether the evidence is  new and material, 
the specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by  service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD "requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2003).  

The evidence of record at the time of the RO's April 1990 
decision included the veteran's service medical records, 
which showed that in March 1969, he received treatment for 
complaints of trouble sleeping and "nerves."  A July 1969 
report noted complaints of "nervousness with impulsive 
behavior," and that he was unable to get along with fellow 
workers.  He reported a recent disciplining for 
insubordination, and for shooting at a sergeant.  The 
impression was "passive aggressive personality type, 
exogenous depression."  The veteran's separation examination 
report, dated in August 1970, did not indicate that his 
psychiatric condition was remarkable.  

As for the post-service evidence, it included VA treatment 
reports, dated between 1979 and 1989.  

At the time of the RO's April 1990 denial of the claim, there 
was no competent evidence showing that the veteran had PTSD, 
or that PTSD was related to his service, nor was there a 
confirmed stressor or a showing of participation in combat.  

Evidence received since the RO's April 1990 decision includes 
VA medical treatment reports.  This evidence includes a 
September 2001 VA examination report in which the veteran 
claimed exposure to stressors during service (and not at any 
other time).  The report contains a diagnosis of PTSD.  Unit 
histories from the service department, covering the period of 
December 1969, have also been obtained.  

This evidence that was not of record at the time of the RO's 
April 1990 decision is not cumulative, and is "new" within 
the meaning of 38 C.F.R. § 3.156.  The Board further finds 
that this evidence is material.  In particular, the new 
medical evidence includes competent evidence of a diagnosis 
of PTSD, and shows that only inservice stressors were 
reported.  Histories have also been obtained from the service 
department which detail the veteran's unit's activities in 
Vietnam in December 1969.  The Board therefore finds that the 
submitted evidence bears directly and substantially upon the 
issue at hand, that this evidence is probative of the issue 
at hand, and is material.  See e.g., Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998).  The claim is therefore 
reopened.  

III.  Service Connection

The claims file includes a September 2001 VA examination 
report indicating that the veteran may have PTSD related to 
his service.  However, this diagnosis was not based on a 
review of the claims file, and there is competent evidence of 
competing diagnoses, to include alcohol abuse, depression, 
and a personality disorder.  However, for the purposes of 
this decision only, the Board has assumed that a diagnosis of 
PTSD has been established.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

In March 1999, the veteran filed his claim for PTSD.  Claims 
for service connection for PTSD are evaluated in accordance 
with the criteria set forth in 38 C.F.R. 3.304(f).  During 
the pendency of the veteran's appeal, amendments to those 
criteria became effective on March 7, 2002.  See 67 Fed. Reg. 
10,330-10,332 (2002). 

In this case, under the old regulation, as in effect at the 
time the veteran filed his claim, service connection for PTSD 
required a current, clear medical diagnosis of PTSD.  Under 
the newer version of the regulation (as in effect March 7, 
2002), service connection for PTSD requires medical evidence 
diagnosing PTSD in accordance with  38 C.F.R. § 4.125(a).  As 
discussed below, the veteran's claimed stressors have not 
been verified.  Therefore, the veteran's claim fails under 
both versions of the applicable regulation, and he has not 
been prejudiced by the Board's adjudication of his claim.

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  
See Hayes v. Brown , 5 Vet. App. 60, 66 (1993).  In this 
case, the veteran does not argue, and the evidence, including 
a review of the information contained in the veteran's 
personnel file, to include his discharges (DD Form 214's), 
does not show, that he participated in combat.  In addition, 
the claimed stressors are not related to personal 
participation in combat.  In this regard, the veteran's 
discharge from his most recent period of service (1964 to 
1970) indicates that his military occupation specialty was 
"cook."  His personnel file shows that he arrived in Da 
Nang, Vietnam on February 22, 1969, that he arrived in Chu 
Lai on February 26, 1969, and that he left Chu Lai on 
February 12, 1970.  His primary duties at all times while in 
Vietnam were "cook" or "cook spl," and he served his 
entire period of duty in Vietnam with aviation units (i.e., 
Marine Air Group (MAG) 12 (until May 7, 1969) and MAG 16 (as 
of May 8, 1969) (both of the 1st Marine Air Wing).  His 
awards are shown to include the Vietnam Service Medal, the 
Vietnam Commendation Medal, and the Vietnam Gallantry Cross 
Unit Citation with Palm.  Finally, although the veteran's 
personnel file indicates that the veteran "participated in 
counterinsurgency operations at Chu Lai," this notation was 
entered into the veteran's file on February 27, 1969, just 
five days after he arrived in Vietnam, and the nature and 
extent of the veteran's participation in this operation is 
not described.  Under the circumstances, the Board declines 
to afford this entry the same weight as the commendations or 
awards which may show combat.  See VAOPGCPREC 12-99 at para. 
12, 65 Fed. Reg. 6256-6258 (2000); VBA's Adjudication 
Procedure Manual, M21-1, Part VI, para. 11.38(b)(1).  In 
addition, the Board finds that this notation is of less 
weight when considering the other evidence in the veteran's 
service records, which contain specific information as to his 
duty as a cook with an aviation unit.  Based on the 
foregoing, the Board finds that the evidence does not show 
that the veteran participated in combat.  See Cohen v. Brown, 
10 Vet. App. 128, 145 (1997).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  Id., at 147.  

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the U.S. 
Court of Appeals for Veterans Claims (Court) stated that 
"the absence of corroboration in the service records, when 
there is nothing in the available records that is 
inconsistent with other evidence, does not relieve the BVA of 
its obligations to assess the credibility and probative value 
of the other evidence."  West, Zarycki and Doran cited a 
provision of the VA ADJUDICATION PROCEDURE MANUAL M21-1 ("MANUAL  
21-1") which has now been revised as to "Evidence of 
Stressors in Service" to read, in part, ... 
"[C]orroborating evidence of a stressor is not restricted to 
service records, but may be obtained from other sources."  
Since the MANUAL 21-1 October 1995 revision, the Court has 
held that the requirement in 38 C.F.R. § 3.304(f) for 
"credible supporting evidence" means that the "appellant's 
testimony, by itself, cannot establish the occurrence  of a 
noncombat stressor."  See Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); 
see also Cohen, 10 Vet. App. at 147.  

In this case, a review of the veteran's oral and written 
testimony shows that he asserts that he was supposed to go on 
a flight of helicopters at Phu Bai on Christmas Eve, 1969, 
but that he stayed behind to call his wife.  He asserts that 
all of the helicopters crashed on their way to Da Nang.  He 
asserts that there were at least 12 casualties, to include 
men identified as Sergeants "[redacted]" "[redacted]" and 
"[redacted]" (during his March 2004 hearing, he also mentioned 
a Sergeant "[redacted]").  He further asserts that he has 
guilt feelings because he may have killed a Vietnamese 
civilian.  Specifically, he asserts that, possibly in June of 
July of 1969, he and several other Marines shot at rodents at 
a garbage dump.  He asserts that the next day, he heard a 
rumor that a 3 or 4 year-old girl had been killed in the area 
in which they had been shooting.  

With regard to the veteran's credibility, the Board notes 
that the veteran's descriptions of the stressor involving 
helicopter crashes have varied significantly.  Specifically, 
review of a December 1989 VA examination report shows that 
the veteran indicated that he personally participated on a 
mission on Christmas eve of 1969 in which three helicopters 
flew into a mountain.  However, in a written statement, 
received in February 2001, he stated that he "narrowly 
avoided" having to go on a flight of four helicopters that 
crashed into a mountain, but that he had stayed behind to 
call his wife on Christmas Eve.  In an August 2001 stressor 
statement, he stated that he missed a flight of four 
helicopters on Christmas Eve which all crashed, "killing all 
squadron members."  In a September 2001 VA PTSD examination 
report, he stated that he almost went on "an 8 a.m. military 
flight," but that he missed it due to waiting in line to 
call his wife, and that "[t]he 8 a.m. flight was shot down 
by enemy rocket fire."  He stated that 12 to 15 men were 
killed.  During his March 2004 hearing, the veteran testified 
that he missed a flight of five helicopters on Christmas Eve 
because he stayed behind to call his wife, and that all five 
of the helicopters crashed.  In summary, the veteran has 
given conflicting accounts as to whether or not he witnessed 
the helicopter crashes in question, the number of helicopters 
involved, the time of day of the flight, and the reason for 
the crash of the helicopters.  Under the circumstances, 
corroboration is required.  

In order for a grant of service connection for PTSD to be 
warranted there must be credible evidence of a claimed 
inservice stressor.  In this case, despite the efforts of the 
RO, there has been no verification of the claimed stressors.  
In this regard, unit histories obtained from the service 
department in July 2002, covering the period of December 
1969, do not corroborate the claimed stressor involving the 
crashes of several helicopters.  Specifically, a unit history 
for Headquarters and Maintenance Squadron 16 indicates that 
that a Marine was killed in a helicopter crash 10 miles north 
of Da Nang on December 28, 1969.  A unit history for Marine 
Air Base Squadron 16 indicates that four Marines were in a 
helicopter "accident" on December 28, 1969.  

The Board notes that, in contrast to the veteran's 
statements, these accidents did not occur on Christmas Eve, 
the unit histories do not show multiple helicopter crashes as 
described by the veteran (i.e., four or more helicopter 
crashes), nor do they show casualties on the scale claimed by 
the veteran (i.e., 12 or more casualties), and that none of 
the names of the casualties matches those provided by the 
veteran.  See veteran's February 2001 letter; March 2004 
hearing transcript.  Accordingly, the veteran's claimed 
stressor involving helicopter crashes is not verified.  With 
regard to the stressor involving the death of a Vietnamese 
civilian, the veteran has indicated that he did actually not 
witness an injury to anyone, but that he only heard a rumor 
to the effect that a Vietnamese child had been killed the day 
after he and others shot at some rodents.  In one instance he 
stated that this incident occurred at Chu Lai.  However, in 
other statements, he reported that this incident occurred in 
the Marble Mountain/Dan Nang area.  See veteran's letters of 
February and August of 2001; March 2004 hearing transcript.  
He has stated that this incident may have occurred in June of 
July of 1969, but his was not sure.  Under the circumstances, 
this stressor is unaccompanied by details rendering it 
capable of verification.  See M21-1, para. 11.38(f)(2).  

The Board has considered the veteran's statements.  In this 
case, the Board finds that the veteran's service records, 
which were created contemporaneously with his service, and 
the other evidence of record, are more probative of this 
matter.  The Board therefore finds that the claimed stressors 
have not been verified.  Based on the foregoing, the Board 
finds that the preponderance of the evidence is against the 
claim, and that the claim for PTSD must be denied.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. §§ 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for PTSD is denied.  



REMAND

At his hearing, held in March 2004, the veteran stated that 
he had been scheduled for eye surgery at the Philadelphia VA 
Medical Center to be performed in May and August of 2004.  
The reports of these surgeries are not currently associated 
with the claims file.  Furthermore, the most recent 
examination report of record that contains findings 
pertaining to the veteran's service-connected eye disability 
is a VA examination report, dated in July 2002.  However, at 
his hearing, the veteran testified that his eye symptoms have 
worsened in the past year.  Under the circumstances, the 
veteran should be scheduled for another examination of his 
eyes.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and  that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2003).  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), enacted during the 
course of this appeal, eliminated the requirement for a well-
grounded claim, enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

Review of the claims folder fails to reveal VCAA notice from 
the RO to the veteran on this issue.  The appellant has not 
waived his right to receive such notice.  See Janssen v. 
Principi, 15 Vet. App. 370 (2001) (per curiam).  This VCAA 
notification letter must be provided by the RO.  See Disabled 
Am. Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (invalidating the regulation which 
empowered the Board to issue written notification of the 
VCAA).
 
Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The RO should ask the veteran to 
provide the names and addresses of all 
medical care providers who have provided 
treatment for his eye symptoms, to 
include the Philadelphia VA Medical 
Center, since November 2002 (i.e., since 
the most recent VA medical evidence of 
record), which are not currently 
associated with the claims file.  After 
securing any necessary releases, the RO 
should obtain these records.  

2.  The veteran should be afforded an 
examination of his eyes to ascertain the 
severity and manifestations of his 
service connected disability.  All 
necessary tests and studies deemed 
necessary should be accomplished, and 
complaints and clinical findings should 
be reported in detail.  

3.  The RO must ensure that notification 
action required by the Veterans Claims 
Assistance Act of 2000 is completed.  In 
particular, the RO should notify the 
veteran, as required by 38 U.S.C.A. 
§ 5103(a) and as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), concerning the claim now 
on appeal. 

4.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he receives further notice.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



